MEMORANDUM **
Alejandro Sanchez-Ceballos appeals his 108-month sentence imposed following his guilty plea to possession with intent to *313distribute, conspiracy to possess with intent to distribute, importation, and conspiracy to import cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), 846, 952(a), 960(a)(1), 960(b)(1)(B)(ii), and 968. We lack jurisdiction and dismiss.
Sanchez-Cerballos contends the district court improperly denied his request for a downward departure based on aberrant behavior. We lack jurisdiction to review the district court’s discretionary decision not to grant a downward departure.1 See United States v. Rivera-Sanchez, 222 F.3d 1057, 1064 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. At sentencing, the district court judge stated, "[i]n considering the discretion that is vested in me, I find there is no grounds for departure in connection with your case.”